KRO
gc

Case 8:19-cr-00316-VMC-CPT Document1 Filed 07/30/19 Page 1 of 5 PagelD 1

FILED

UNITED STATES DISTRICT COURT 2019 JUL 30 PM 3:09
MIDDLE DISTRICT OF FLORIDA CLERK US DISTRICT COURT

TAMPA DIVISION MIDOLE DISTRICT OF FLORIDA
TAMPA FLORIDA

UNITED STATES OF AMERICA

v. CASE NO.8\% or site| 220¢T
46 U.S.C. §§ 70503(a), 70506

PEDRO BOLIVAR QUIJIJE ANCHUNDIA,
HENRY STALIN MIELES PILAY, and
DECIO VIVEROS GRANJA
INDICTMENT
The Grand Jury charges:
COUNT ONE
Beginning on an unknown date and continuing through on or about
ac
July ¥, 2019, while upon the high seas on board a vessel subject to the
jurisdiction of the United States, the defendants,
PEDRO BOLIVAR QUIJJE ANCHUNDIA,
HENRY STALIN MIELES PILAY, and
DECIO VIVEROS GRANGJA,
did knowingly and willfully combine, conspire, and agree with each other and
with other persons, both known and unknown to the Grand Jury, to distribute
and to possess with the intent to distribute five (5) kilograms or more of a

mixture and substance containing a detectable amount of cocaine, a Schedule

II controlled substance.
KRO

Case 8:19-cr-00316-VMC-CPT Document1 Filed 07/30/19 Page 2 of 5 PagelD 2

All in violation of 46 U.S.C. §§ 70503(a) and 70506(a) and (b), and 21
U.S.C. § 960(b)(1)(B)Gi).
COUNT TWO
Beginning on an unknown date and continuing through on or about
July x, 2019, while upon the high seas on board a vessel subject to the
jurisdiction of the United States, the defendants,
PEDRO BOLIVAR QUIJIJE ANCHUNDIA,
HENRY STALIN MIELES PILAY, and
DECIO VIVEROS GRANJA,
while aiding and abetting each other and other persons, both known and
unknown to the Grand Jury, did knowingly and intentionally possess with the
intent to distribute five (5) kilograms or more of a mixture and substance
containing a detectable amount of cocaine, a Schedule II controlled substance.
All in violation of 46 U.S.C. §§ 70503(a) and 70506(a), 18 U.S.C. § 2, and
21 U.S.C. § 960(b)(1)(B)Gi).
FORFEITURE
1. The allegations contained in Counts One and Two of this
Indictment are hereby realleged and incorporated by reference for the purpose
of alleging forfeitures pursuant to the provisions of 21 U.S.C. §§ 853 and 881,

46 U.S.C. § 70507, and 28 U.S.C. § 2461(c).
Case 8:19-cr-00316-VMC-CPT Document1 Filed 07/30/19 Page 3 of 5 PagelD 3

2. Upon their conviction of any of the violations alleged in Counts

One or Two, in violation of 46 U.S.C. § 70503, the defendants,

PEDRO BOLIVAR QUIJIJE ANCHUNDIA,

HENRY STALIN MIELES PILAY, and
DECIO VIVEROS GRANJA,

shall forfeit to the United States, pursuant to 46 U.S.C. § 70507, 21 U.S.C.
§ 881(a), and 28 U.S.C. § 2461(c), any and all property described in 21 U.S.C.
§ 881(a), including, but not limited to:

a. Property furnished or intended to be furnished in exchange for a
controlled substance;

b. Property constituting, or derived from, any proceeds the
defendants obtained, directly or indirectly, as a result of such
violations; and

c. All moneys and conveyances used or intended to be used to
commit, or to facilitate, the commission of the alleged offense.

3. If any of the property described above, as a result of any act or

omission of the defendants:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with a third party;

c. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or,
Case 8:19-cr-00316-VMC-CPT Document1 Filed 07/30/19 Page 4 of 5 PagelD 4

e. has been commingled with other property, which cannot be
divided without difficulty;
the United States of America shall be entitled to forfeiture of substitute
property under the provision of 21 U.S.C. § 853(p), directly and as
incorporated by 28 U.S.C. § 2461(c).

A TRUE BILL,

Foreperson

MARIA CHAPA LOPEZ
United States Attorney

    
 

 

 

Joseph K. R
Assistant United States Attorney /
Chief, Transnational Organized Crime Section
FORM OBD-34
July 19

Case 8:19-cr-00316-VMC-CPT Document1 Filed 07/30/19 Page 5 of 5 PagelD 5
No.

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Tampa Division

 

THE UNITED STATES OF AMERICA
vs.
PEDRO BOLIVAR QUIJJE ANCHUNDIA,

HENRY STALIN MIELES PILAY, and
DECIO VIVEROS GRANJA

 

INDICTMENT

Violations: 46 U.S.C. §§ 70503(a) and
70506(a) and (b)

 

A true bill,

a 7

Foreperson

 

Filed in open court this 29th day

of July 2019.

 

Clerk

 

Bail $
